            Case 2:20-cv-01044-TR Document 26 Filed 12/07/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUAN C. VASQUEZ, Individually and on         :
Behalf of Others Similarly Situated,         :
       Plaintiff,                            :       CIVIL ACTION
                                             :
       v.                                    :
                                             :
CDI CORPORATION,                             :         No. 20-1044
      Defendant.                             :

                                             ORDER



       AND NOW, on December 7, 2020, upon consideration of Plaintiff Juan Vasquez’s

Motion for Conditional Certification (doc. 20), Defendant CDI’s Response in Opposition (doc.

22), Vasquez’s Reply to CDI’s Response (doc. 23), and CDI’s Sur-Reply (doc. 24), the motion is

GRANTED.

       1.      The Motion is GRANTED to conditionally certify this collective action pursuant

       to Fair Labor Standards Act on behalf of the following collective:

                  All current and former employees of CDI Corporation (CDI) who were
                  paid the same hourly rate for all hours worked, including those in excess
                  of 40 in a single workweek (or “straight time for overtime”) at any time in
                  the past 3 years (Putative Class Members).

       2.      Vasquez’s proposed Notice and Consent Forms are APPROVED for distribution

       to Putative Class Members.

       3.      Within ten (10) days of this Order, CDI shall disclose to Plaintiff the names, last

       known addresses, and last known e-mail addresses and phone numbers of those described

       in the above-referenced collective.

       4.      Within twenty (20) days of this Order, Plaintiff’s Counsel shall send its approved

       Notice and Consent Forms.
     Case 2:20-cv-01044-TR Document 26 Filed 12/07/20 Page 2 of 2




5.      The putative class members shall have sixty (60) days from the date of the initial

mailing/e-mailing of the Notice to file their Consent to opt into this lawsuit.

                                              BY THE COURT:


                                              /s/ Timothy R. Rice
                                              TIMOTHY R. RICE
                                              U.S. MAGISTRATE JUDGE




                                          2
